      Case 2:17-cv-08220-DMG-SK Document 165 Filed 06/21/21 Page 1 of 1 Page ID #:3200

                                           UNITED STATES DISTRICT COURT
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                            CIVIL MINUTES - TRIAL

 Case No.         CV 17-8220-DMG (SKx)                                                                           Date       June 21, 2021
 Title:           Agricola Cuyuma SA, et al. v. Corona Seeds, Inc., et al.

 Present: The Honorable            DOLLY M. GEE, UNITED STATES DISTRICT JUDGE
                                                                                                                 Amy Diaz
                            Kane Tien
                                                                                                                Miriam Baird
                           Deputy Clerk                                                                    Court Reporter/Recorder


                Attorneys Present for Plaintiff(s):                                                  Attorneys Present for Defendants:
                                                                                                                 Jason Meyer
                                                                                                                Lisa G. Taylor
                                                                                                             Cheryl A. Kirkpatrick
                    Eduardo Ayala Maura                                                                       Jeffery T. Konold
                          Brian Nomi                                                                               Fang Li
                   Jorge A. Garcia-Menocal                                                                     Harrison Smith
                   Luis F. Quesada Machado                                                                     Nadine Hughes

                             Day Court Trial          1st                                     Day Jury Trial
                                               st
           One day trial:     X     Begun (1 day);           X     Held & Continued;                  Completed by jury verdict/submitted to court.
 X    The Jury is impaneled and sworn.
 X    Opening statements made by                      Plaintiffs / Defendants
 X    Witnesses called, sworn and testified.          X     Exhibits Identified         X     Exhibits admitted.

      Plaintiff(s) rest.                                    Defendant(s) rest.
      Closing arguments made by                             plaintiff(s)                    defendant(s).                Court instructs jury.
      Bailiff(s) sworn.                                     Jury retires to deliberate.                                  Jury resumes deliberations.
      Jury Verdict in favor of                              plaintiff(s)                    defendant(s) is read and filed.
      Jury polled.                                          Polling waived.
      Filed Witness & Exhibit Lists                         Filed jury notes.               Filed jury instructions.
      Judgment by Court for                                                                 plaintiff(s)                 defendant(s).
      Findings, Conclusions of Law & Judgment to be prepared by                             plaintiff(s)                 defendant(s).
      Motion to dismiss by                                                         is             granted.             denied.           submitted.
      Motion for mistrial by                                                       is             granted.             denied.           submitted.
      Motion for Judgment/Directed Verdict by                                      is             granted.             denied.           submitted.
 X    Case continued to       June 22, 2021 at 9:00 a.m.                                        for further trial/further jury deliberation.
 X    Other:      Plaintiffs’ expert will appear by video. Defendants’ oral request to continue the trial date is DENIED.


                                                                                                                          4          :         29

                                                                                  Initials of Deputy Clerk                    KT
cc:


CV-96 (10/08)                                                    CIVIL MINUTES - TRIAL                                                              Page 1 of 1
